Judgment, Supreme Court, New York County, entered August 22, 1972, unanimously modified, on the law and the facts, to reduce the amount of public assistance grant to $64.25. and otherwise affirmed, without costs and without disbursements. The facts, indicating theft of the relief check by the decamping husband and father, present an emergency situation. The reduced amount of grant takes account of the sum of $20 received from other sources, reduced further to represent no more than the amount required for support of petitioner’s children. Concur — Markewieh, J. P., Kupferman, Lane, and Capozzoli, JJ.